Title: To Thomas Jefferson from Robert Brent, 22 May 1807
From: Brent, Robert
To: Jefferson, Thomas


                        
                            Sir.
                            
                                on or before 22 May 1807
                            
                        
                        Understanding that Mr. Richard White, now Teacher of the Western Academy, is an applicant for the office of
                            Librarian to Congress, vacated by the death of Mr. Beckley; and, he having suggested that the members of the board of
                            trustees of that institution, are better qualified to speak as to his fitness for discharging the duties, than any other
                            persons to whom he can immediately apply; We take the liberty of troubling your Excellency with this letter on the
                            subject.
                        Believing that his present situation is inadequate to the comfortable support of his family; that the office
                            he is seeking, would be much more congenial to his former habits, and personal feelings; and, that by a liberal education
                            and a knowledge of the dead and several of the living languages he is well qualified to discharge the duties of Librarian,
                            we should be happy in seeing him in a Situation where his talents and acquirements would be more beneficaly employed for
                            himself and family than they now are.
                        With great respect, we are Sir, your Obedt. Servants.
                        
                            Robert Brent
                            
                            Abraham Bradley Jun.
                            Nichs. King
                            
                            W. Cranch
                            
                            Wm. Brent
                            
                            Fre D: May—
                        
                    